THE THIRTEENTH COURT OF APPEALS

                                   13-19-00180-CV


                THE UNIVERSITY OF TEXAS RIO GRANDE VALLEY
                                    v.
                 LEILA HERNANDEZ AND WILLIAM D. MOUNT JR.


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-0430-17-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

February 4, 2021